tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nov duu seit cp rats uniform issue list legend ira x amounta interestd date date date company a company b partnership a dear this is in response to a request submitted on your behalf by your authorized representatives dated date in which you request a waiver of the day rollover requirement contained in sec_408 d of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page you had an individual_retirement_arrangement ira you are years old ira x which was maintained by company a the assets of ira x were invested in a partnership_interest interest d with partnership a you have stated that it was your intent to roll over amount a from ira x to an ira with company b you assert that your failure to accomplish a rollover of amount a was due to an error caused by company a you state that amount a has not been used for any other purpose during company a and other financial institutions were undergoing significant organizational changes due to a deteriorating economy during company a unilaterally resigned as custodian of ira x and purportedly sent you notification of the need to roll over or transfer the assets within ira x you have stated that you received no notice of company a’s resignation as custodian of ira x on or about date company a purportedly transferred interest d from ira x to partnership a you assert that neither you nor partnership a requested this transfer and that neither you nor partnership a had notice of this transfer you have documented that partnership a’s records reflect that interest d remains to be held in ira x with company a partnership a maintains that no redemption or transfer activity has occurred in regards to interest d you state that you only became aware of the distribution of amount a from ira x on or about date more than a year after the purported transfer when you began to inquire about moving ira x to company b due to the economic turmoil that was besetting company a on date after making inquires with company a concerning ira x you received a form 1099r showing a distribution of amount a from ira x based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a contained in sec_408 d of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers page sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60' day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 qd other than an ira for the benefit of sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d i of the code provides that the secretary may waive the day requirement under sec_408 d a of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashedq and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was due to an error caused by an company a page therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x you are granted a period of days from the issuance of this letter_ruling to contribute amount a requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 d of the code into a rollover ira provided all other no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please address all correspondence to se t ep ra t3 si ly on en v mom bocesy sian nager x employee plang t chnical group enclosures deleted copy of ruling letter notice of intention to disclose cc
